DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, and 18-20, in the reply filed on 10/24/2022 is acknowledged.
Claims 12-17, Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
This is a NON-FINAL OFFICE ACTION in response to the present Application filed on 04/01/2020. Claims 1-11, and 18-20 are under examination, of which Claims 1, and 18 are independent. 

Continuity/ Priority Information
The present Application 16652866, filed 04/01/2020 is a national stage entry of PCT/US2018/054073 , International Filing Date: 10/03/2018, which Claims Priority from Provisional Application 62567816, filed 10/04/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-11, and 18-20 are objected to because of the following informalities: 
Claim 1, amend the limitation “for an intelligent system capable of operating in a real-world environment, generating a clone of the intelligent system” to recite “generating a clone of the intelligent system for an intelligent system configured to operate in a real-world environment;” as to comply with a proper method definition.  
Claim 18, amend the limitation “establish......capable of operating a system in a real-world environment” to recite “establish......configured to operate a system in a real-world environment”. Appropriate correction is required.
Claim 8,  the limitation “the machine learning algorithm.....” lacks antecedent basis. As best understood, the claim should be amended as depended from claim 7 to restore proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, “wherein the generating of the clone, the generating of the simulation, the connecting, the testing, and the determining are free from including any machine learning” is negative limitation which renders the Claim indefinite. It is unclear how one of ordinary skill in the art decides to exclude machine learning from all the above method steps. There is no sufficient description in the specification for the limitation.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RITCHEY et al. (Pub. No. US 2013/0063550) in view of  SAFARI et al. (Pub. No. US 2009/0106256).
Regarding independent Claim 1, RITCHEY discloses Human Environment Life Logging Assistant Virtual Esemplastic Network System And Method, comprising: 
for an intelligent system capable of operating in a real-world environment (an artificial intelligent Al system referencing information logged in an internal and external logging system (an intelligent system) recording human brain signatures, that can reason, learn from experience and respond (capable of operating in a real-world environment), Par. [0217], [0228]),   
generating a clone of the intelligent system (using Option D, reloading, into a robot or surrogate being A (generating a clone), the subject's brain (intelligent system) from the human internal/external logging system; Par. [0263], [0264)),
generating, within a simulation environment, a simulation of at least a portion of the real-world environment (modeling (generating a simulation) in simulation system 190 depicted in Fig. 42 (a simulation within a simulation environment) the surrounding environment, the simulation constructed from three-dimenslonal objects, beings, and their actions; Figs.  46, 47; Par.[0258], [0264]); 
connecting the clone to the simulation included in the simulation environment (at Time 2 of Fig. 47, the memory is loaded into the brain of the surrogate being (connecting the clone) for replay on a replay device, which is a panoramic simulation system (the simulation); Par.[0264}); Par. 
testing, within the simulation environment, operation of the simulation by the clone (sending the robot (clone) into a hostile environment (within the simulation environment) where the robot incorporates rule-based computing to drive the robot's actions (testing operation of the simulation); Par. [0261]); 
wherein at least a portion of the intelligent system runs on a virtual machine of at least one data processing device (the correlation system 111 of the internal/external logging system depicted in figure 25 (a portion of the
intelligent system) is implemented on a virtual machine running inside computing device 104 (data processing device); figure 25;
Par. [0171]) that includes a physical hardware layer that interfaces to the real-world environment (device 104 being integrated into headgear 150 (physical hardware layer) comprises a brain activity sensor system and a surround audio-visual sensor system (interfaces to the real-world environment); Par. (0090), [0171]), and 
further wherein the generating of the clone, the generating of the simulation, the connecting, and the testing (as disclosed by Ritchey) are performed within a hardware/software layer of at least one data processing device that is disposed between the physical hardware layer and the virtual machine running the at least a portion of the intelligent system (the entire system (hardware/software layer of a data processing device), depicted in Fig. 148, implements the panoramic simulation system (generating the clone, generating the simulation, connecting, and testing), being integrated into headgear 150 (disposed between the physical hardware layer) and the correlation system 111 implemented on the virtual machine running inside the device (a portion of the intelligent system); Fig.14B, 25; Par. [0170], [0171]. 
Regarding independent Claim 1, Ritchey does not explicitly disclose, determining whether the clone passes or fails the testing; wherein the determining is performed within a hardware/software layer of at least one data processing device. 
However, in analogous art, Safari discloses determining whether the clone passes or fails the testing (running a series of tests in association with the cloned instance of the first entity, where the results of the test can be success or failure; Par. [0023], [0115]);  wherein the determining is performed within a hardware/software layer of at least one data processing device (the testing technique described (the determining) can be implemented in computer hardware and software executed on a computer (data processing device); Par. [0117]). 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate determining whether the clone passes or fails the testing as disclosed by Safari in the Network System of Ritchey in order to gain the advantage of enabling an administrator to assess the capability of the clone and determine whether modifications to the clone’s rule based computing is necessary. 

Regarding independent Claim 18, Ritchey discloses an apparatus comprising: 
a processor; a programmable logic device; one or more input/output “I/O” components (components include a central processing system (processor), programmable hardware (logic device), and a head worn device (I/O component); Par [0166), [0183]); and at least one bus interconnecting the processor, the programmable logic device, and the one or more !O components (the components (processor, programmable logic device and |O component) are connected by a system bus; Par. [0183]), wherein the processor is configured to: 
establish a virtual machine for running an intelligent system capable of operating a system in a real-world environment (an artificial intelligent/Al system referencing information logged in an internal and external logging system (an intelligent system) recording human brain signatures, that can reason, learn from experience and
respond (capable of operating in a real-world environment) is implemented (establishing) on a virtual machine; Par. [0171],
[0217], (0228]), and the programmable logic device is configured to instruct the processor (the programmable hardware (logic device) is
a component connected to the central processing system (processor) on a bus and therefore capable of instructing the processor;
Par. [0166], [0183]) to: generate a clone of the intelligent system (reloading, into a robot or surrogate being A (generating a clone), the subject's brain (intelligent system) from the human internal/external logging system; Par. [0263], [0264]); generate,
within a simulation environment, a simulation of the system operated by the intelligent system (modeling (generating a simulation) in simulation system 190 depicted in figure 42 (a simulation within a simulation environment) the surrounding environment, the simulation constructed from three-dimensional objects, beings, and their actions; figures 46, 47; Par. [0258], [0264]); 
connect the clone to the simulation of the system included in the simulation environment (at Time 2 of figure 47, the memory is loaded into the brain of the surrogate being (connecting the clone) for replay on a replay device, which is a panoramic simulation system (the simulation); Par. [0264}); 
test, within the simulation environment, operation of the simulation by the clone (sending the robot (clone) into a hostile environment (within the simulation environment) where the robot incorporates rule-based computing to drive the robot's actions (testing operation of the simulation); Par. [0261]), 
further wherein the one or more I/O components interface to the system in the real-world environment (device 104 integrated into headgear 150 (I/O component) comprises a brain activity sensor system and a surround audio-visual sensor system (interface to the system in the real-world environment); Par. [0090], {0171]). 
Regarding independent Claim 18, Ritchey does not explicitly disclose, determining whether the clone passes or fails the testing. 
However, Safari discloses determining whether the clone passes or fails the testing (running a series of tests in association with the cloned Instance of the first entity, where the results of the test can be success or failure; Par. [0023], [0115]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to incorporate determining whether the clone passes or fails the testing as disclosed by Safari in the Network System of Ritchey in order to gain the advantage of enabling an administrator to assess the capability of the clone and determine whether modifications to the clone’s rule based computing is necessary.

Regarding Claim 7, Ritchey additionally discloses wherein the intelligent system includes at least one of a machine learning algorithm or a planning algorithm (the information logged is referenced by the Al system (intelligent system) and uses fast fusion auto-associative neural network software (machine learning algorithm); Par. [0217)).
Regarding Claim 9, Ritchey discloses free from including any machine learning. Par. [0028] Once neural correlates are identified using technologies specifically described in the preceding paragraph the information is referenced by artificial intelligent (AI) and AI like systems to form an enduring cognitive assistant for the user or another client in the present invention. 
Regarding Claim 20,Ritchey additionally discloses wherein the processor and the programmable logic device are disposed on a motherboard, and the programmable logic device is at least one of a read only memory “ROM".  Par. [0166]. In some variants, for example, this may manifest as an update or other modification of existing software or firmware, or of gate arrays or other programmable hardware, such as by performing a reception of or a transmission of one or more instructions in relation to one or more operations described herein. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over RITCHEY et al. (Pub. No. US 2013/0063550) in view of  SAFARI et al. (Pub. No. US 2009/0106256), and further in view of Robinson (Pub. No. US 2014/0156833).  
 Regarding Claim 8, Ritchey in combination with Safari discloses the method of claim 7. Ritchey does not explicitly disclose wherein the machine learning algorithm utilizes reinforced learning. 
However, in analogous art, Robinson discloses wherein the machine learning algorithm utilizes reinforced learning (the intelligent system adapts to new scenarios through a reinforced machine learning method; Par. [0146]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the reinforced learning as disclosed by Robinson, in the combined teaching of Ritchey and Safari, in order to gain the advantage of utilizing other types of machine learning methods appropriate for assisting the intelligent system in adapting to new scenarios.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over RITCHEY et al. (Pub. No. US 2013/0063550) in view of  SAFARI et al. (Pub. No. US 2009/0106256), and further in view of BANAS (Pub. No. US  2014/0046891) BANAS.
Regarding Claim 10, Ritchey in combination with Safari discloses the method of claim 1. Ritchey further discloses the testing (sending the robot into a hostile environment where the robot incorporates rule-based computing to drive the robot's actions (the testing); Par. {0261}). 
Ritchey does not explicitly disclose presenting an ethically challenging scenario to the clone within the simulation environment. 
However, in analogous art, Banas discloses presenting an ethically challenging scenario to the clone within the simulation environment (the Al (clone) is given input scenario 300 and is tasked with applying ethical restraint if necessary (challenging scenario) using a software emulation (simulation environment); Par. {0009], [0109]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Richey to include presenting an ethically challenging scenario to the clone within the simulation environment as disclosed by Banas, in order to gain the advantage of including ethical aspects in teaching the Al to operate in a real-world environment.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over RITCHEY et al. (Pub. No. US 2013/0063550) in view of  SAFARI et al. (Pub. No. US 2009/0106256), and further in view of TSENG  (Pub. No. US 2009/0164861).
Regarding Claim 11, Ritchey in combination with Safari discloses the method of claim 1. Ritchey does not explicitly disclose randomly selecting a time at which to perform the testing. 
However, in analogous art, Tseng discloses randomly selecting a time at which to perform the testing (during simulation in the test case, noise instructions are sent at random times; Par.(0022], [0037]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Ritchey to include randomly selecting a time at which to perform the testing as disclosed by Tseng, in order to gain the advantage of more robust testing by randomly sending noise instructions during the testing.

Allowable Subject Matter
Claims 2-6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to anticipate or render obvious, as recited in Claims 2, and 19, if the clone passes the testing, permitting the intelligent system to continue operating in the real-world environment; and if the clone fails the testing, overriding the intelligent system in the real-world environment. 
Safari merely discloses determining whether the clone passes or fails the testing (i.e. running a series of tests in association with the cloned instance of the first entity, where the results of the test can be success or failure; Par. [0023], [0115)). 
Although determining whether the clone passes or fails the testing is disclosed in the prior art, the addition of conditionally permitting the intelligent system to continue operating or overriding the intelligent system based on the determining, would require a complexity beyond the level of ordinary skill in the art.

 Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 29, 2022
Non-Final Rejection 20221129
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov